DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Groups I: claims 43-54, with the species D-limonene as the terpene in the reply filed on 09/22/2021 is acknowledged.
Claims 46 and 55-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2021.
Claims 43-45 and 47-54 are thus, elected and being examined below.
The Applicant’s traverse on the restriction in the reply filed on 09/22/2021 is acknowledged. The traversal is on the ground(s) that that the prior art of Neiderst and Bader have been overcome in the Chinese and EPO counterparts and thus, the  shared technical feature is a “special technical feature.” This is not found persuasive because, as cited by the following 102(a)(1) rejections cited below, the shared technical feature is already known and thus, not a special technical feature since it does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-45 and 47-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites “A polyether polymer derived from or derivable from…” The term “derivable” is an optional component. It is unclear if the rest of the limitations after “derivable” is required or can the polyether polymer be any polyether polymer known in the art.
Claims 44, 45, and 47-53, are dependent claims which fail to alleviate the issues above.
Claim 54 recites “A polymer according to claim 43…” and further recites that the polymer is a “reaction product of the polyphenol with…an acid anhydride, an unsaturated fatty acid, acrylic acid, methacrylic acid, a diacid, a diamine, a cyclic carbonate, an isocyanate, phosgene or an aldehyde…” However, the polymer of Claim 43 is a “polyether polymer.” If the polyphenol of claim 43 is reacted with the listed monomers, the resultant polymer would NOT 
Thus, it is unclear if the term “polyether” is an actual limitation requirement or if the polymer is to include any polymer resulting from a reaction of the polyphenol with the above listed monomers. 
For examination purposes, the polymer is any polymer obtained from the reaction of the polyphenol with the listed monomers cited in claim 54.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 52 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 52 recites “wherein the polymer has a number average molecular weight (Mn) up to about 15,000 Daltons (Da).” However, claim 43 recites the Mn is “at least about 2,000.” It appears that claim 52 is broadening the Mn to have no lower limit. Thus, the claim fails to further limit.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 43-45, 47-51, 53 and 54, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 06-329780 A to Inui et al. (hereinafter Inui).
Regarding claims 43-45, 47-51, and 54, Inui teaches a polycarbonate that is obtained from copolymerizing a dihydric phenol having the formulas 
    PNG
    media_image1.png
    404
    459
    media_image1.png
    Greyscale
 with phosgene (para 6-10), which meets the claimed polyphenol obtained from d-limonene (i.e. terpene) and a monophenol having a substituent ortho to the hydroxyl group, and the polyphenol comprises no more than four isomers as shown in Fig. 6-7 of the Applicant’s specification and thus, meets the polymer of claims 43-44, 47-51, and 54. Specifically, in the examples, Inui teaches the polycarbonate has a Mn of 18,200 g/mol and a glass transition temperature of 173 deg, (See Table 1, para 27-30), which meets the claimed Mn and Tg of the claims 43, and 51. 

Regarding claim 53, Inui teaches in Example 1, 64.9 g of the above dihydric phenol reacted with 19.6 g of the phosgene, (para 26), which correlates to 76.8 wt% of the polymer being derived from the terpene-derived segments.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 43-45, and 47-54 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 09-090636 A to Morikawa et al. (hereinafter Morikawa).
Regarding 43-45, and 47-54, Morikawa teaches a terpene phenol novolac resin (See abstract), obtained by reacting a terpene phenol with an aldehyde and phenols (para 10-12). Specifically, a terpene phenol copolymer having a Mw of 910 is obtained by reacting phenol and limonene (para 48), which meets the claimed polyphenol obtained from a monophenol and terpene cited in claims 43-45 and 47-50. Morikawa also teaches  terpene phenol will have the formulas 
    PNG
    media_image2.png
    145
    292
    media_image2.png
    Greyscale
or 
    PNG
    media_image3.png
    162
    329
    media_image3.png
    Greyscale
, wherein R1-R3 are hydrogen or methyl groups, (para 25-28), which also meet the claimed polyphenols cited in claims 43-45 and 47-50 as shown in Fig. 6-7 of the Applicant’s specification. The above 120 g of terpene phenol copolymer is further reacted with 60 g of m-cresol, and 60 g of p-cresol and formaldehyde to obtain a terpene phenol novolac resin with a Mw of 9,200 (See No. 7, Table 1, para 53), which 
It is known in the art that the polydispersity index indicates the distribution of individual molecular masses in a given polymer sample, (i.e. polydispersity index = Mw/Mn), and typically the polydispersity index ranges from equal to or greater than 1, wherein uniform polymer chain lengths approach a polydispersity index of 1 and a broader amounts of molecular weights would be a polydispersity index of greater than 1. Assuming a controlled polymerization with a narrow polydispersity of 1-2, the above Mw of 9,200 would result in an Mn of 9,200-4,600, which would meet the claimed Mn ranges cited in claims 43, 51, and 52.
Morikawa is silent regarding glass transition temperature of the polymer.
However, as cited above and incorporated herein, Morikawa teaches a substantially identical polymer as the claimed invention, specifically the same upgraded molecular weight polymer obtained by reacting a polyphenol comprised of limonene and phenol, with an aldehyde, wherein the polymer has a molecular weight in the same range, and it is known in the art that the molecular weight of a polymer is directly related to the properties of the polymer. 
Thus, one skilled in the art would have a reasonable expectation for the polymer of Morikawa to have the claimed Tg properties because Morikawa teaches a substantially identical polymer as the claimed invention, specifically the same upgraded molecular weight polymer obtained by reacting a polyphenol comprised of limonene and phenol, with an aldehyde, wherein the polymer has a molecular weight in the same range, and it is further known in the 
In the alternative, if it is found that the reference does not anticipated the claims, the claimed invention would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention because, as cited above and incorporated herein, Morikawa teaches that the terpene phenol novolac will have a Mw of 1000-20000 (para 16) and since the polydispersity is generally 1 and above, this range will correlate to a Mn of 1000-20000 or more, which overlaps and meets the claimed range. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 06-329780 A to Inui et al. (hereinafter Inui).
Regarding claim 52, as cited above and incorporated herein, Inui teaches claim 43. Inui further teaches the number average molecular weight of the polycarbonate ranges of 5000 or more or 10,000-100,000, (para 14), which overlaps and meets the claimed range of the polymer. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766